                 Case 2:19-cv-04347-JJT Document 32 Filed 08/07/19 Page 1 of 2




 1 Larry J. Wulkan (Bar No. 021404)
   Javier Torres (Bar No. 0032397)
 2 STINSON LLP
   1850 North Central Avenue, Suite 2100
 3 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 4 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 5         javier.torres@stinson.com
 6 Attorneys for Plaintiffs
 7                                        UNITED STATES DISTRICT COURT
 8                                                 DISTRICT OF ARIZONA
 9 Alliance of Christian Leaders of the East               No. 2:19-cv-04347-JJT
   Valley; Magdalena Schwartz, in her
10 individual capacity and as president                    NOTICE OF DISMISSAL OF SEAN
   pastor of Alliance of Christian Leaders of              HARRISON ONLY
11 the East Valley; Iglesia Alfa y Omega;
   Elias Garcia, in his individual capacity
12 and as pastor of Iglesia Alfa y Omega;
   Iglesia Monte Vista; Angel Campos, in
13 his individual capacity and as pastor of
   Iglesia Monte Vista; Iglesia Nueva
14 Esperanza; Israel Camacho, in his
   individual capacity and as pastor of
15 Iglesia Nueva Esperanza; Iglesia
   Apostolica; Helping With All My Heart,
16 Inc., an Arizona non-profit corporation;
   Cristobal Perez, in his individual
17 capacity and as pastor of Iglesia
   Apostolica De La Comunidad; Iglesia
18 Cristiana El Buen Pastor; Hector
19 Ramirez, in his individual capacity and as
   pastor of Iglesia Cristiana El Buen Pastor;
20 Terence Driscoll,
21                                   Plaintiffs,
   v.
22
   Patriot Movement AZ; AZ Patriots;
23 Jennifer Harrison; Sean Harrison; Lesa
   Antone; Russell Jaffe; Jeremy Bronaugh;
24 Antonio Foreman; Laura Damasco; Tami
   Jo Garver; Michael Pavlock; “Brandi
25 Payne”; Jane Roe; “Eduardo Jaime”;
   John Does 1 & 2,
26
                         Defendants.
27
28

     CORE/3515773.0002/154117798.1
                 Case 2:19-cv-04347-JJT Document 32 Filed 08/07/19 Page 2 of 2




1             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs dismiss Defendant
2 Sean Harrison from this matter.
3             RESPECTFULLY SUBMITTED this 7th day of August 2019.
4                                                STINSON LLP
5                                         By:    /s/ Larry J. Wulkan
6                                                Larry J. Wulkan
                                                 Javier Torres
7                                                1850 North Central Avenue, Suite 2100
                                                 Phoenix, Arizona 85004-4584
8
                                                 Attorneys for the Plaintiffs
9
10
                                       CERTIFICATE OF SERVICE
11
              I hereby certify that on August 7, 2019, I electronically filed the foregoing with the
12
     Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
13
     System. Participants in the case who are registered CM/ECF users will be served by the
14
     CM/ECF system:
15
16                     Dan R. Dodds
                       Tejay Coon
17                     THE DODDS LAW FIRM, PLC
                       14239 W. Bell Road, Suite 108
18                     Surprise, AZ 85374
                       Attorneys for Defendants Damasco and Payne
19
                       Michael D. Curran
20                     MAYNARD CRONIN ERICKSON CURRAN & REITER, P.L.C.
                       3200 N. Central Avenue, Suite 1800
21                     Phoenix, AZ 85012
                       Attorneys for Defendants Bronaugh, Harrison, Jaime, and Pavlock
22
23
                                                 By: /s/ Kathleen Kaupke
24
25
26
27
28
                                                      2
     CORE/3515773.0002/154117798.1
